DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Shin (US 2015/0237482 A1) in view of Choi et al. (US 2015/0171949 A1), fails to teach, “determining, based at least in part on the one or more downlink transmit beamforming techniques supported by the cooperative reception group, a downlink transmit precoder associated with relaxed beamforming nulling,” as recited in claims 1 and 11. Furthermore the prior art fails to teach, “determine, based at least in part on the one or more uplink transmit beamforming techniques supported by the cooperative transmission group, a transmit precoder to be used for an uplink transmission; and transmit, jointly with the one or more other UEs in the cooperative transmission group, the uplink transmission to the base station based at least in part on the transmit precoder,” as recited in claims 16 and 26. 
Shin is an exemplary reference in the relevant field of endeavor.  Shin discloses a method and apparatus for communication.  Content data is multicast from a transmitter to each of receivers. Cooperative receivers among the receivers provide data lost during the multicasting with each other through cooperative reception between the cooperative receivers.  However, Shin fails to teach, “determining, based at least in part on the one or more downlink transmit beamforming techniques supported by the cooperative reception group, a downlink transmit precoder associated with relaxed beamforming nulling,” as recited in claims 1 and 11. Furthermore the prior art fails to teach, “determine, based at least in part on the one or more uplink transmit beamforming techniques supported by the 
Choi is another exemplary reference in the relevant field of endeavor.  Choi discloses user equipment and method for precoding for MIMO codebook-based beamforming using an autocorrelation matrix for reduced quantization noise. Embodiments of user equipment (UE) and methods for precoding for codebook based beamforming are generally described. In some embodiments, an autocorrelation matrix is used to derive weight vectors for beamforming feedback resulting in a reduction in quantization noise.  However, Choi fails to teach, “determining, based at least in part on the one or more downlink transmit beamforming techniques supported by the cooperative reception group, a downlink transmit precoder associated with relaxed beamforming nulling,” as recited in claims 1 and 11. Furthermore the prior art fails to teach, “determine, based at least in part on the one or more uplink transmit beamforming techniques supported by the cooperative transmission group, a transmit precoder to be used for an uplink transmission; and transmit, jointly with the one or more other UEs in the cooperative transmission group, the uplink transmission to the base station based at least in part on the transmit precoder,” as recited in claims 16 and 26. 

For these reasons claims 1-30 are allowed over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148.  The examiner can normally be reached on Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








GINA M. MCKIE
Examiner
Art Unit 2631



/GINA M MCKIE/Examiner, Art Unit 2631   

/SHUWANG LIU/Supervisory Patent Examiner, Art Unit 2631